Title: To Thomas Jefferson from Edmund Randolph, 15 May 1784
From: Randolph, Edmund
To: Jefferson, Thomas



Dear Sir
Richmond May 15. 1784.

Your mission to Europe reached us the day before yesterday, and made me doubt whether you will not have sailed before my answer to your friendly letter by the last post shall get to hand. I had begun to transcribe for you the manuscript defence of our  claim to western territory. I shall pursue the task, and forward it by some opportunity across the Atlantic. It is probable, that you will have it in your power to correct the defect of documents by papers, to which you may have easy access in Europe. If so, be so good as to inform me.
The great leaders of the assembly not having arrived, their business is stagnated. I am told, however, that Mr. Henry is in the neighbourhood. The increase of new members has introduced some of the children of the revolution, who labour to satisfy themselves and disdain dependency on the dictum of any individual or faction. By this means, we seem to have obtained another division of party in the assembly. It was manifest through out the last session, that H——y had one corps, R. H. L. tho’ absent another, and the Speaker a third, founded on a rivatted opposition to our late enemies and every thing, which concerned them. The first class, you know, has always been numerous, and will probably remain so. The second has never varied a single point either way for some years. The third is but a temporary bubble, contrived to save the trouble of thinking on true national policy. I suspect, however, that these new legislative guests will want a general, to enable them to make head against those of the other parties, who will not fail to impeach them with an affectation of novelty, when they only press the result of liberality and reflection. This renders it probable, that our friend of Orange will step earlier into the heat of battle, than his modesty would otherwise permit, For he is already resorted to, as a general, of whom much has been preconceived to his advantage.
The demand of the governor of S. Carolina for the body of Hancock has been communicated to the assembly. But late accounts, not official, inform us that his conduct on this occasion has been abandoned, if not reprehended by the legislature of that State, as the effect of indelicacy and vehemence of temper.
The sitting of the chancery has prevented me from hearing the particulars of the governor’s budget. But it is supposed, that his letter and the opinions of those, who are active, will give rise to these questions: 1. a general assessment; 2. restitution of british property; 3. payment of british debts; 4. the introduction of a stamp-act, under a less offensive name; 5. the making of Norfolk, the only port of entry and clearance. The first has H——y for its patron in private: but whether he will hazard himself in public, cannot be yet ascertained. The second will be feebly supported. The negative of the third will be advocated by Mr. Tyler, and Mr. John Taylor within doors, and by the author of the pamphlet without.  The two last have originated from Madison. He is placed in a station, favorable for enforcing them, being Chairman of the committee of commerce.
My parting wish is for your happiness, it being with the sincerest friendship, that I subscribe myself Yr. affect hble servt.,

Edm: Randolph

